Exhibit AGREEMENT AND PLAN OF MERGER BY AND AMONG TWL CORPORATION, A NEVADA CORPORATION, AND TWL KNOWLEDGE GROUP, INC. A DELAWARE CORPORATION, ON THE ONE HAND, AND DIVERGENT ENTERTAINMENT, INC., A MINNESOTA CORPORATION AND DANIEL HAMMETT, ON THE OTHER HAND DATED AS OF FEBRUARY 25, 2008 AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as of February 25, 2008, by and among TWL Corporation, a Nevada corporation (“Parent”), and TWL Knowledge Group, Inc., a Delaware corporation and wholly owned subsidiary of Parent (“Merger Sub”), and Divergent Entertainment, Inc., a Minnesota corporation (the “Company”), and Daniel Hammett (“Selling Stockholder”).Parent, Selling Stockholder, Merger Sub and the Company are collectively referred to herein as the “Parties,” and each is a “Party.”Capitalized terms used and not otherwise defined herein have the meanings set forth in Article 1. RECITALS WHEREAS, the Boards of Directors of Parent, Merger Sub and the Company have each determined that it is the best interests of their respective corporations and stockholders that Parent, Merger Sub and the Company enter into a business combination transaction; WHEREAS, the Boards of Directors of each of Parent, Merger Sub and the Company have adopted and approved, as the case may be, this Agreement, the merger of the Company with and into Merger Sub (the “Merger”) in accordance with the provisions of the Delaware General Corporations Act (the “DGCL”), and the terms and conditions set forth herein; WHEREAS, the Board of Directors of the Company has determined to recommend to the Company’s stockholders the approval and adoption of this Agreement and the Merger; WHEREAS, the Selling Stockholder is the sole stockholder of the Company and will benefit from the transactions contemplated herein; WHEREAS, for U.S. federal income tax purposes, it is intended that the Merger shall qualify as a reorganization within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”), and that this Agreement shall constitute a plan of reorganization within the meaning of Sections 1.368-2(g) and 1.368-3(a) of the Treasury Regulations and each of Parent, Merger Sub, and the Company will be a party to a reorganization within the meaning of Section 368(b) of the Code; and WHEREAS, in connection with the Merger, the Parties desire to make certain representations, warranties, covenants and agreements and also to prescribe various conditions to the Merger, upon the terms and subject to the conditions contained herein. NOW, THEREFORE, in consideration of the covenants, promises, representations and warranties set forth herein, and for other good and valuable consideration, intending to be legally bound hereby the parties agree as follows: ARTICLE 1 DEFINITIONS 1.1 Certain Definitions.The following terms shall, when used in this Agreement, have the following meanings: “Affiliate” means, with respect to any Person: (i) any Person directly or indirectly owning, controlling or holding with power to vote ten percent (10%) or more of the outstanding voting securities of such other Person (other than passive or institutional investors); (ii) any Person ten percent (10%) or more of whose outstanding voting securities are directly or indirectly owned, controlled or held with power to vote, by such other Person; (iii) any Person directly or indirectly controlling, controlled by or under common control with such other Person; and (iv) any officer, director or partner of such other Person. “Control” for the foregoing purposes shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities or voting interests, by contract or otherwise; “Agreement” shall have the meaning set forth in the Recitals of this Agreement; “Alternative Acquisition” shall have the meaning set forth in Section 5.9 of this
